DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to applicant’s arguments and amendments filed 7/06/2022, which are in response to USPTO Office Action mailed 4/06/2022. Applicant’s arguments have been considered with the results that follow: THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 4, 6-8, 11, 13-15, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over COSTA FAIDELLA et al. (US PGPUB No. 2017/0177855; Pub. Date: Jun. 22, 2017) in view of Tunnell et al. (US PGPUB No. 2017/0053249; Pub. Date: Feb. 23, 2017) and DAVIS (US PGPUB No. 2017/0344435; Pub. Date: Nov. 30, 2017).
Regarding independent claim 1,
COSTA FAIDELLA discloses a method, comprising: initiating creation of a new block for a blockchain, See Paragraph [0058], (Disclosing a method of providing identity services including the use of a blockchain transaction ledger. The method includes a distributed system node configured for storing blocks, creating new blocks, etc., i.e. initiating creation of a new block for a blockchain.).
the new block comprising a plurality of transactions, See Paragraph [0058], (A distributed system node is configured for storing blocks, creating new blocks, etc.). See Paragraph [0081], (Distributed system nodes are capable of sending transactions to at least one node to incorporate a set of new transactions into a block of the blockchain, i.e. a new block is capable of storing a plurality of transactions.).
the blockchain comprising a plurality of existing blocks; See Paragraph [0057], (Disclosing a block storage module for storing blocks of a blockchain transaction ledger, i.e. a blockchain comprising existing blocks.).
generating, using a processor, transaction storage data for the new block, the transaction storage data indicating the plurality of transactions. See Paragraph [0058], (A distributed system node is configured for storing blocks, creating new blocks, etc.). See Paragraph [0081], (Distributed system nodes are capable of sending transactions to at least one node to incorporate a set of new transactions into a block of the blockchain, i.e. generating transaction storage data for a new block.).
and specifying, for each of the plurality of transactions, which of a plurality of computing nodes are to keep the transaction in the new block; See Paragraph [0037], (Disclosing an integrated identity system for publishing transaction data to a distributed blockchain ledger.). See Paragraph [0039], (One or more transactions are generated and transmitted to at least one node of a distributed system to store metadata i.e. transaction storage data, associated with an identifier on a blockchain, i.e. a transaction specifies which of a plurality of nodes is to store transaction metadata, i.e. keeping each of the transactions.).
adding the generated transaction storage data to the new block; See Paragraph [0039], (One or more transactions are generated and transmitted to at least one node of a distributed system to store metadata i.e. transaction storage data, associated with an identifier on a blockchain, i.e. adding transaction storage data to a block. The examiner notes that the method of COSTA FAIDELLA can add one or more transactions to blocks of the blockchain, including new blocks.).
and communicating the new block to the plurality of computing nodes. See Paragraph [0081], (New blocks are transmitted to other nodes of the distributed identify element repository which incorporates the block into the stored version of the blockchain following successful validation. Once the block is incorporated, the transaction is executed, publishing the transaction to the blockchain, i.e. communicating a new block to a plurality of computing nodes.).
COSTA FAIDELLA does not disclose the step wherein the transaction storage data for the new block specifies that at least a first computing node of the plurality of computing nodes is to keep at least a first transaction of the plurality of transactions
 but does not specify that at least a second computing node of the plurality of computing nodes is to keep the first transaction, 
and the transaction storage data for the new block specifies that the second computing node is to keep at least a second transaction of the plurality of transactions,
Tunnelli discloses the step of wherein the transaction storage data for the new block specifies that at least a first computing node of the plurality of computing nodes is to keep at least a first transaction of the plurality of transactions. See Paragraph [0061], (Disclosing a system for managing crypto-currency transactions. The method comprises creating and storing an account-specific transaction ledger derived from a public blockchain.) See Paragraph [0062], (The account-specific transaction ledger stores differential updates as a local, abbreviated blockchain, i.e. the differential transaction ledger specifies which account and user device, i.e. the user device is a computing node, are to keep at least a transaction of the plurality of transactions.)
 but does not specify that at least a second computing node of the plurality of computing nodes is to keep the first transaction, See Paragraph [0081], (The account-specific differential transaction ledger is derived from information available on the public blockchain and stores only differential updates to a user's smart device. The differential ledger comprises a subset of transaction data wherein transactions outside of the differential updates are excluded from the differential ledger, i.e. transactions not specified to be kept by the computing node.) For example, transactions relating to another account-specific ledger or transactions that do not involve the user are omitted from the differential updates.
and the transaction storage data for the new block specifies that the second computing node is to keep at least a second transaction of the plurality of transactions, See Paragraph [0081], (Incoming transactions may be detected on the public blockchain and processed by an intermediate server as differential updates that are delivered to the user device and integrated into their account ledger, i.e. the transaction storage data (the account-specific ledger) specifies that the second computing node (the user device) is to keep at least a second transaction of the plurality of transactions (the incoming cryptographically secure differential update).)
The examiner notes that the differential transaction ledger of Tunnelli essentially describes a subset of the public block chain and is not described as being functionally or structurally different from the public block chain, therefore the differential update steps (e.g. the determining of which transactions are included in a transaction ledger) may be applied to any blockchain comprising blocks such as the blockchain described in COSTA FAIDELLA.
COSTA FAIDELLA and Tunnelli are analogous art because they are in the same field of endeavor, blockchain optimization. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of COSTA FAIDELLA to include the method of managing differential transaction ledgers for blockchains as disclosed by Tunnelli. Paragraph [0061] of Tunnelli discloses that differential updates greatly reduce the CPU and storage requirements of the device in which the blockchain element is stored. This represents an optimization in resource management for a given device.
While Tunnelli discloses generating differential updates for an account-specific differential transaction ledger, no specific mechanism is described for how the differential update is determined. Therefore,
COSTA FAIDELLA-Tunnelli do not disclose the step wherein, responsive to the transaction storage data not specifying that at least the second computing node is to keep the first transaction, the second computing node removes the first transaction from a version of the new block maintained by the second computing node;
DAVIS discloses the step wherein, responsive to the transaction storage data not specifying that at least the second computing node is to keep the first transaction, the second computing node removes the first transaction from a version of the new block maintained by the second computing node; See FIG. 1 and Paragraph [0047]-[0048], (FIG. 1 illustrates a system comprising a plurality of consensus nodes 106a-106d associated with a plurality of auditing nodes 102 and 104a-104d of a permissioned blockchain system. Consensus nodes (e.g. a second computing node(s)) are configured to manage creation of new blocks of the permissioned blockchain and additionally managing unconfirmed transactions in response to operations of the auditing nodes. A consensus node may write a new block to the permissioned block chain and remove transaction references from its own storage, i.e. the second computing node removes the first transaction from a version of the new block maintained by the second computing node (e.g. the consensus node having transaction information corresponding to the new block).) Note [0052] wherein consensus nodes are able to determine extraneous transaction information from auditing nodes in comparison with its own list of transactions, i.e. determining the transaction storage data not specifying that at least the second computing node is to keep the first transaction.
COSTA FAIDELLA, Tunnelli and DAVIS are analogous art because they are in the same field of endeavor, blockchain management and operation. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of COSTA FAIDELLA-Tunnelli to include the method of managing individual transaction information for the plurality of nodes that manage blocks and transaction information for a blockchain system as disclosed by DAVIS. Paragraph [0056] of DAVIS discloses that the method of achieving consensus across nodes of the permissioned blockchain network uses a minimal number of data message exchanges that can increase the speed at which consensus is reached while additionally increasing the efficiency of the process. This results in a reduction of network traffic and congestion, thereby improving network performance and decreasing operating expenses.	

Regarding dependent claim 4,
	As discussed above with claim 1, COSTA FAIDELLA-Tunnelli-DAVIS discloses all of the limitations.
	COSTA FAIDELLA further discloses the step wherein the plurality of computing nodes specified by the transaction storage data includes only computing nodes that are current members of a blockchain group to which the blockchain is assigned. See Paragraph [0037], (Disclosing the distributed system comprising a distributed blockchain ledger where transactions are transmitted to at least one node of the distributed system, i.e. the nodes receiving transaction data are necessarily members of the blockchain ledger. The method comprises accessing a blockchain ledger having identity data corresponding to a particular identity capable of accessing said blockchain ledger.) Paragraph [0040] further describes a process of identity verification that validates access to a restricted access system via an identify services contract stored on the blockchain. Therefore, the nodes having the specified identity data have access to the blockchain of the system, i.e. the nodes having valid identity data are current members of the blockchain group.

Regarding dependent claim 6,
As discussed above with claim 1, COSTA FAIDELLA-Tunnelli-DAVIS discloses all of the limitations.
COSTA FAIDELLA further discloses the step of receiving, by a first computing node of the plurality of computing nodes, the new block created for the blockchain; See Paragraph [0081], (New blocks are transmitted to other nodes, i.e. other nodes receive the new block created for the blockchain, of the distributed identify element repository which incorporates the block into the stored version of the blockchain following successful validation.
identifying the transaction storage data, contained in the new block, specifying a portion of the plurality of transactions the first computing node is to keep; See Paragraph [0081], (New blocks are transmitted to other nodes. Upon successful validation and incorporation of the block, transactions are executed and published to the blockchain.). See Paragraph [0083], (Each block of the blockchain comprises a header and a set of transactions, i.e. the set of transactions that the computing node is to keep are identified within the block.).
	and adding the new block to a version of the blockchain maintained by the first computing node. See Paragraph [0081], (Nodes of the distributed identity element repository compete are selected to create a new block. The new block is transmitted to other nodes which then incorporate the block into their stored version of the blockchain, i.e. adding the new block to a version of the blockchain maintained at a computing node.).
DAVIS further disclose the step of selectively removing, by the first computing node, from the new block at least one of the plurality of transactions that the first computing node is not specified to keep by the transaction storage data, See Paragraph [0048], (Disclosing a block confirmation process including a step where a consensus node generates a block header for a new block to be added to a permissioned blockchain that incorporates one or more unconfirmed transactions.). See FIG. 5 and Paragraph [0083]-[0087], (Step 506, an auditing node receives transaction messages from the consensus nodes. Step 514, the auditing node deletes incorrect transaction messages, i.e. selectively removing a plurality of transactions from a new block.).
while keeping in the new block the portion of the plurality of transactions specified, by the transaction storage data contained in the new block, for the first computing node to keep; See FIG. 5 and Paragraph [0083]-[0087], (Step 506, an auditing node receives transaction messages from the consensus nodes.. Step 514, the auditing node deletes incorrect transaction messages, i.e. selectively removing a plurality of transactions from a new block.). The examiner notes that the method removes only incorrect transaction messages, as such, correct unconfirmed transactions still remain in the new block, i.e. keeping a portion of the plurality of transactions.
COSTA FAIDELLA, Tunnelli and DAVIS are analogous art because they are in the same field of endeavor, methods and systems for managing transaction information using blockchains. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of COSTA FAIDELLA-Tunnelli to include the method of deleting transaction messages from new blocks as disclosed by DAVIS. Doing so would allow the method to remove incorrect or otherwise invalid transaction data that should not be present in a new block.

Regarding dependent claim 7,
As discussed above with claim 6, COSTA FAIDELLA-Tunnelli-DAVIS discloses all of the limitations.
DAVIS further discloses the step wherein selectively removing, by the first computing node, from the new block the at least one of the plurality of transactions that the first computing node is not specified to keep by the transaction storage data comprises: removing, by the first computing node, from the new block each of the plurality of transactions that the first computing node is not specified by the transaction storage data to keep. See FIG. 5 and Paragraph [0083]-[0087], (Step 506, an auditing node receives transaction messages from the consensus nodes. Step 514, the auditing node deletes incorrect transaction messages, i.e. selectively removing a plurality of transactions from a new block. Step 512, the auditing node applies transaction references to identify incorrect transaction messages, i.e. transaction storage data is used to determine which transactions are removed.).
COSTA FAIDELLA, Tunnelli and DAVIS are analogous art because they are in the same field of endeavor, methods and systems for managing transaction information using blockchains. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of COSTA FAIDELLA-Tunnelli to include the method of deleting transaction messages from new blocks as disclosed by DAVIS. Doing so would allow the method to remove incorrect or otherwise invalid transaction data that should not be present in a new block.

Regarding independent claim 8,
	The claim is analogous to the subject matter of independent claim 1 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 11,
	The claim is analogous to the subject matter of dependent claim 4 directed to a computer system and is rejected under similar rationale.


Regarding dependent claim 13,
	The claim is analogous to the subject matter of dependent claim 6 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 14,
	The claim is analogous to the subject matter of dependent claim 7 directed to a computer system and is rejected under similar rationale.

Regarding independent claim 15,
The claim is analogous to the subject matter of independent claim 1 directed to a non-transitory, computer readable medium and is rejected under similar rationale.
Paragraph [0027] of Applicant's specification defines the "computer readable storage medium" as non-transitory.

Regarding dependent claim 18,
	The claim is analogous to the subject matter of dependent claim 4 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Regarding dependent claim 20,
	The claim is analogous to the subject matter of dependent claim 6 directed to a non-transitory, computer readable medium and is rejected under similar rationale.
Claim 2-3, 9-10 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over COSTA FAIDELLA in view of Tunnelli and DAVIS as applied to claim 1 above, and further in view of KING (US PGPUB No. 2017/0344580; Pub. Date: Nov. 30, 2017).
Regarding dependent claim 2,
As discussed above with claim 1, COSTA FAIDELLA-Tunnelli-DAVIS discloses all of the limitations.
	COSTA FAIDELLA-Tunnelli-DAVIS does not disclose the step wherein adding the generated transaction storage data to the new block comprises adding the generated transaction storage data to a header of the new block.
	KING discloses the step wherein adding the generated transaction storage data to the new block comprises adding the generated transaction storage data to a header of the new block. See Paragraph [0019], (The block header includes a reference to the transaction values included in the block, i.e. transaction storage data is added to the block header.).
COSTA FAIDELLA, Tunnelli, DAVIS and KING are analogous art because they are in the same field of endeavor, transaction management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of COSTA FAIDELLA-Tunnelli-DAVIS to include the step of adding transaction information to a block header as disclosed by KING. Doing so would allow the system to manage transaction data via a block header that is easier to access than analyzing transaction data individually. The resulting improvement would be the convenience of having every transaction available within an easy-to-access structure.
Regarding dependent claim 3,
As discussed above with claim 1, COSTA FAIDELLA-Tunnelli-DAVIS discloses all of the limitations.
	COSTA FAIDELLA-Tunnelli-DAVIS does not disclose the step wherein the transaction storage data specifies that at least one of the plurality of computing nodes is to keep each of the plurality of transactions.
	KING discloses the step wherein the transaction storage data specifies that at least one of the plurality of computing nodes is to keep each of the plurality of transactions See Paragraphs [0037] & [0039], (Disclosing a blockchain network having a processing server which includes a generation module configured to manage blocks of the distributed blockchain ledger. The system comprises an integrated identity system for publishing transaction data to a distributed blockchain ledger.). See Paragraph [0039], (One or more transactions are generated and transmitted to at least one node of a distributed system to store metadata i.e. transaction storage data, associated with an identifier on a blockchain, i.e. a transaction specifies which of a plurality of nodes is to store transaction metadata, i.e. keeping each of the transactions.). Note Paragraph [0017] wherein computing devices connected to and including the processing server of the blockchain network are configured to perform traditional functions of a node, i.e. a computing node, including addition and confirmation of transactions, generation and confirmation of blocks, writing of blocks to the blockchain, etc. therefore the functionality of the generation module is controlled by nodes. Finally, Paragraph [0028] describes the processing server (described as also being a computing node) as being configured for signing and writing blocks to the blockchain which are then propagated to nodes in the blockchain network, therefore the processing server specifies to which nodes transactions of the blockchain will be propagated to.
COSTA FAIDELLA, Tunnelli, DAVIS and KING are analogous art because they are in the same field of endeavor, transaction management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of COSTA FAIDELLA-Tunnelli-DAVIS to include the step of adding transaction information to a block header as disclosed by KING. Doing so would allow the system to manage transaction data via a block header that is easier to access than analyzing transaction data individually. The resulting improvement would be the convenience of having every transaction available within an easy-to-access structure.

Regarding dependent claim 9,
	The claim is analogous to the subject matter of dependent claim 2 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 10,
	The claim is analogous to the subject matter of dependent claim 3 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 16,
	The claim is analogous to the subject matter of dependent claim 2 directed to a non-transitory, computer readable medium and is rejected under similar rationale.
Regarding dependent claim 17,
	The claim is analogous to the subject matter of dependent claim 3 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Claim 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over COSTA FAIDELLA in view of Tunnelli and DAVIS as applied to claim 1 above, and further in view of Smith et al. (US PGPUB No. 2014/0280398; Pub. Date: Sep. 18, 2014).
Regarding dependent claim 5,
As discussed above with claim 1, COSTA FAIDELLA-Tunnelli-DAVIS discloses all of the limitations.
	COSTA FAIDELLA further discloses the step of communicating, to each of the target computing nodes, each of the transactions stored in a local version of the blockchain. See Paragraph [0081], (Generated transactions may be transmitted to at least one of the distributed system nodes of the distributed identify element repository. Transactions may be incorporated into a block of the blockchain stored by nodes. Note that each node comprises a stored version of the blockchain, i.e. a local version of the blockchain.).
COSTA FAIDELLA-Tunnelli-DAVIS does not disclose the step of communicating an opt out request to opt out of a blockchain group to an opt out server;
receiving a list of target computing nodes from the opt out server;
Smith discloses the step of communicating an opt out request to opt out of a blockchain group to an opt out server; See Paragraph [0101], (The network transport software deregisters a subscribing node in response to a request to unsubscribe, i.e. communicating a request to opt out of a server.).
The language of Smith does not preclude this step of un-subscribing from being performed as many times as desired by a client, thereby allowing a client to opt out of a plurality of publishers, therefore one of ordinary skill in the art would be able to recognize that the disclosed step of unsubscribing can be performed as many times as there are clients with publishers.
receiving a list of target computing nodes from the opt out server; See Paragraph [0070], (Disclosing network transport software for transmitting a node neighborhood snapshot message comprising a list of current neighbors, i.e. a list of reachable target nodes, generated as a result of any neighborhood changes. The examiner notes that subscribing/unsubscribing from the network is a neighborhood change.
Smith thereby discloses a method for determining when and which nodes unsubscribe from receiving further data from a network system.
COSTA FAIDELLA, Tunnelli, DAVIS and Smith are analogous art because they are in the same field of endeavor, methods and systems for managing distributed storage systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of COSTA FAIDELLA-Tunnelli-DAVIS to include the node registration/deregistration functionality disclosed by Smith. Doing so would allow the system to register and deregister nodes from the distributed system, thereby having control over which components are connected to the blockchain server of COSTA FAIDELLA.
Regarding dependent claim 12,
	The claim is analogous to the subject matter of dependent claim 5 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 19,
	The claim is analogous to the subject matter of dependent claim 5 directed to a non-transitory, computer readable medium and is rejected under similar rationale.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.













Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165